Citation Nr: 1755991	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  09-48 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II (diabetes), due to exposure to herbicides and/or secondary to service-connected gout.

2.  Entitlement to a rating in excess of 20 percent for gout of the bilateral feet with recurrent metatarsalgia, bilateral hallux valgus/rigidus, and degenerative joint disease of bilateral MTP joints.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

A. Barner, Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to October 1976, from August 1977 to August 1981, and from May 1983 to January 1984.  He also served in the Army National Guard from January 1977 to May 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Oakland, California, Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for diabetes and continued a 20 percent rating for gout.  The RO in Boise, Idaho, currently has jurisdiction of the file. 

In March 2016, the Board remanded the appeal for additional development.

In an October 2016 rating decision, the RO denied service connection for posttraumatic stress disorder, varicoceles; continued previous denials of service connection for bilateral hearing loss and bilateral hand arthritis; denied an earlier effective date for service connection for tinnitus; and denied a temporary total disability (TTD) rating for service-connected gout.  In November 2016, the Veteran submitted a Notice of Disagreement.  In August 2017, the RO granted service connection for left varicocele; in October 2017 the RO granted a TTE for convalescence from gout from December 30, 2014 to January 31, 2015; and in November 2017 the RO issued a statement of the case for PTSD, bilateral hearing loss, right and left hand arthritis.  The record reflects the RO is actively working on the appeals.  Thus, the Board will not take further jurisdiction of these issues at this time.

In July 2015, the Veteran appeared at a hearing before a Veterans Law Judge (VLJ).  A transcript of the hearing is of record.  That VLJ is no longer available to issue a decision.  The RO advised the Veteran in a November 2015 correspondence of his right to a second Board hearing before another VLJ.  The Veteran waived his right to a second hearing in a December 2015 correspondence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required.  

Diabetes mellitus

Regarding the Veteran's claim of entitlement to service connection for diabetes, remand is required for an adequate etiological opinion.  See Stegall v. West, 11 Vet. App. 268 (1998).  In a secondary service connection claim, a medical opinion that a disorder is not the result of an already service-connected disability does not address the issue of aggravation.  El-Amin v. Shinseki, 26 Vet. App. 136 (2013).  

The Veteran alleges that his diabetes is secondarily related to his service-connected gout.  In the March 2016 remand, the Board requested that the RO refer the Veteran for a VA examination.  The Veteran submitted to an examination in June 2017.  The examiner opined that the Veteran's diabetes is "less likely than not (less than 50% probability) proximately due to or the result of" his service connected gout.  She explained that gout has not been shown to cause diabetes.  She noted that gout and type 2 diabetes are both metabolic disorders and that "[m]any metabolic conditions do appear to cluster together."  The examiner further explained that "[i]nborn or acquired errors of metabolism or environmental factors affecting some shared common metabolic pathway may increase the frequency with which separate conditions may occur together in one individual without the one condition being the 'cause' of the other."  This opinion is inadequate as it does not address the aggravation prong of secondary service connection.  See 38 C.F.R. § 3.310 (2017).  In addition, the March 2016 examiner did not comment on the literature submitted by the Veteran, that gout is an independent risk factor for the development of type 2 diabetes, as instructed by the March 2016 remand.

Gout

The Veteran's gout of the bilateral feet with recurrent metatarsalgia, bilateral hallux valgus/rigidus, and degenerative joint disease of the bilateral MTP joints is service connected, and rated as 20 percent disabling according to Diagnostic Code 5017.  

Under Diagnostic Code 5017, gout is rated under Code 5002 (for rheumatoid arthritis), either as an active process or for chronic residuals.  As an active process, gout warrants a 20 percent rating when there are one or two exacerbations a year in a well-established diagnosis.  A 40 percent rating is warranted with symptom combinations productive of definite impairment of health objectively supported by examination findings or incapacitating exacerbations occurring three or more times a year.  A 60 percent rating is warranted with manifestations less than those in the criteria for 100 percent but with weight loss and anemia productive of severe impairment of health or severely incapacitating exacerbations occurring 4 or more times a year or a lesser number over prolonged periods.  A 100 percent rating is warranted with constitutional manifestations associated with active joint involvement, totally incapacitating.  However, under a note following Code 5002, ratings for an active process may not be combined with ratings for chronic residuals.  38 C.F.R. § 4.71a, Diagnostic Codes 5017, 5002 (2017).  

The Veteran's representative contends that the VA examiner "did not adequately assess [the Veteran's] condition that presents with frequent bouts of pain, swelling and stiffness from the swelling that does not abate for hours even with medication."  See September 2017 Post-Remand Brief.  In an August 2017 correspondence, the Veteran maintains that the June 2017 VA examiner's report made statements that are "untrue and false."  His complaint appears to concern the omission of evidence during flare ups.  Here, remand is required for another VA examination that adequately addresses flare-ups.  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Board finds that another examination is necessary, in which the examiner elicits enough information from the Veteran to describe the functional loss, frequency and duration of flares of gout.  See Sharp v. Shulkin, 29 Vet. App. 26, 34 (2017).  As noted above, the rating criteria are concerned with gout of varying severity, described as "totally incapacitating," "severely incapacitating exacerbations," "incapacitating exacerbations," and "exacerbations."  Here, the Board would find it helpful if the VA examiner would describe whether the Veteran's gout is actively flared up at the examination, and if not, describe the frequency, severity, duration, and functional loss experienced by the Veteran.  

Further, in October 2017 when the RO granted the temporary total rating for gout with recurrent metatarsalgia, it also granted service connection for arthritic pain of the feet due to degenerative joint disease or hallux valgus/rigidus, but joined this with the rating for gout in order to avoid pyramiding.  As such, the RO termed the issue as gout of the bilateral feet with recurrent metatarsalgia, bilateral hallux valgus/rigidus, and degenerative joint disease of the bilateral MTP joints.  In order to assess the Veteran's disability the Board finds that the VA examiner should also address DC 5003 for degenerative arthritis, DC 5280 for hallux valgus, and 5281 for hallux rigidus.

Accordingly, the case is REMANDED for the following action:

1. Request an addendum opinion from the June 2017 VA examiner, or from another health care professional if that examiner is not available.  The examiner should review the claims file.  The examiner must provide an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's diabetes was aggravated by his service-connected gout.  

THE EXAMINER IS SPECIFICALLY ASKED TO COMMENT ON THE LITERATURE SUBMITTED BY THE VETERAN THAT GOUT IS AN INDEPENDENT RISK FACTOR FOR THE DEVELOPMENT OF DIABETES MELLITUS, TYPE II.

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered.
      
2. Schedule the Veteran for a VA examination by an appropriate medical professional to determine the current severity of his service-connected gout of the bilateral feet with recurrent metatarsalgia, bilateral hallux valgus/rigidus, and degenerative joint disease of the bilateral MTP joints.  The examiner should review the claims file.

After examining the Veteran and conducting any studies and/or tests deemed necessary, the examiner should fully describe all symptomatology and functional deficits associated with this condition.  If the examiner is unable to conduct any of the required testing or concludes that any of the required testing is not necessary to evaluate gout of the bilateral feet with recurrent metatarsalgia, bilateral hallux valgus/rigidus, and degenerative joint disease of the bilateral MTP joints, he or she should clearly explain why this is so.  

The examiner is asked to comment on the significance of ongoing pain medication.

When conducting the evaluations, the examiner should inquire whether there are periods of flare-ups and, if the answer is yes, state their severity, frequency, and duration; name the precipitating and alleviating factors; and estimate, "per the veteran," to what extent, if any, they affect functional impairment.  

3. Then, readjudicate the claims.  If either claim remains denied, a Supplemental Statement of the Case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 






	(CONTINUED ON NEXT PAGE)





of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).





_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

